Case 1:20-mc-00199-JGK-OTW Document 59-1 Filed 09/14/20 Page 1 of 2




                        EXHIBIT A
        Case 1:20-mc-00199-JGK-OTW Document 59-1 Filed 09/14/20 Page 2 of 2




                              Documents Perfectus Has Agreed to Produce

In response to Vale’s Subpoena, Perfectus Real Estate Corporation and Tarpley Belnord
Corporation (collectively, “Perfectus”) have agreed to produce the following categories of non-
privileged documents for the time period of January 1, 2010 through the present day:

        All of their monthly bank statements.

        All agreements and contracts between themselves and BSG Entities.

        All communications between themselves and BSG Entities reflecting payments or
         transfers of assets from the latter to the former.

        All documents reflecting payments or transfers of assets from BSG Entities to Perfectus.

        All documents reflecting interests held by BSG Entities in Perfectus or in Perfectus’
         assets.

        All board meeting minutes that reflect the transfer of funds or assets to Perfectus from the
         BSG Entities.

        All financial statements reflecting any debt or equity interest held by any BSG Entities in
         Perfectus or any of Perfectus’ assets.

        All organizational charts that reflect Perfectus’ organizational structure or hierarchy.

        All documents that reflect the BSG Entities’ investment in, ownership of, or loans to the
         Subject Properties.1

        All documents that reflect the present beneficial ownership of the BSG Entities in the
         Subject Properties.

        All documents that reflect the BSG Entities’ actual or beneficial interests in the Subject
         Properties.




1
 The phrase “Subject Properties” shall have the meaning ascribed to it in Vale’s Section 1782 subpoena and this
Court’s Order, both dated July 20, 2020.
